IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: T.G., A MINOR        : No. 200 EAL 2019
                                         :
                                         :
PETITION OF: F.A., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.